ORDER

ROBERT THOMAS GIBSON of MEDIA, PENNSYLVANIA, who was admitted to the bar of this State in 1996, having been convicted of aggravated assault in violation of 18 Pa.C.SA 2702(a)(3), a Pennsylvania felony of the third degree, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ROBERT THOMAS GIBSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT THOMAS GIBSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT THOMAS GIBSON comply with Rule 1:20-20 dealing with suspended attorneys.